Jones, Judge:
This claim is for $426.61 for services performed by the claimant in the maintenance of the State Capitol elevators in the year 1966 under a contract between the claimant and the Department of Finance and Administration of the State of West Virginia.
The respondent filed its answer in writing, admitting that the claimant performed the services as alleged, that the sum claimed is due and owing, and that the only reason that said amount was never paid was that invoices for payment were not submitted until after the end of the year 1966, when appropriated funds for such purpose had expired.
The claim was submitted on the record, which clearly shows that the claim is just, and in equity and good conscience should be paid. Accordingly, we award the claimant, Otis Elevator Company, the sum of $426.61.